DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1-16 are currently pending and are addressed below.

Priority
1.	Acknowledgment is made of applicant's claim priority for foreign applications AU2017901841, filed on 05/17/2017.

Drawings
2.	The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention Figures 1, 2(a-c, 3(a-b), 4(b, c, e, f, h and i), and 5(b, c - f) are missing different elements name/number. And “FIG. 5 is a flowchart of the control system”, however, Fig. 5 is figure of the powered joint 7 element and other elements but the flowchart is FIG. 7.  There are more figures that don’t have numbers.
Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

Specification

3.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: There  are few errors in specification for example:  
“FIG. 5 is a flowchart of the control system”, however, Fig. 5 is figure of the powered joint 7 element and other elements but Figure. 7 is the flowchart.
In pages 2 and 5 “such that a force on the powered joint acts via the feedback cylinders upon the input joint and vice versa ” and “whereby the input joint acts on the powered joint and vice versa.” 
In page 5 “Certain joints proximate the operator's harness are30 moble with respect to the frame and act as the input joints.”
In page 6 “showing eight input joints corresponding to the the operator's arms and5 leg”

Claim Objections

4.	Claims 1 and 13 objected to because of the following informalities: claim 1 and 13 includes a plurality of elements or steps, each element or step should be separated by a line indentation  “37 cfr 1.75(i), "(i) Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.".  
Claims 1 and 13 recite “a pair of feedback actuators, a first of the feedback actuators acting on the control joint and a second of the feedback actuators acting on the powered joint, the actuators operatively coupled to send and receive a force feedback signal from each other” should be replaced with 
---a pair of feedback actuators, a first actuator of the pair of feedback actuators acting on the control joint and a second actuator of the pair of feedback actuators acting on the powered joint, the first and second actuators operatively coupled to send and receive a force feedback signal from each other”

Claims 1, 4, 8 and 16 recite “the feedback actuators” should be replaced with –the pair of feedback actuators---

Claim 1, recites “controller arranged to receive” should be replaced with –controller configured to receive---

Claim 7, recites “control unit arranged to receive” should be replaced with –control unit  configured to receive---

Claim 9, recites “the first feedback actuator is arranged to move” should be replaced with – the first feedback actuator is configured to move ---

Claim 10, recites “A construction vehicle having the servomechanism of claim 1 and an end effector controlled by said servomechanism” should be replaced with -- A construction vehicle comprising the servomechanism of claim 1 and an end effector, wherein the end effector is controlled by the servomechanism--- or similar.

Claim 12 recites “the frame has a plurality of movable members” should be replaced by 
-- the exoskeletal frame has a plurality of movable members---

Claim 13 recites “a method of controlling a walking vehicle” should be replaced  with –a method for controlling  a walking vehicle---
Claims 14 and 15  are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

7.	Claims 1 and 13 recites “controlling power to a powered actuator based on the measured force, to urge the powered joint to move in a direction that reduces the force feedback signal.”
Examiner respectfully notes original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.") (citing Eft Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function,”.

Examiner cannot find appropriate support in the original disclosure the software or algorithm (necessary steps and/or flowcharts) for the limitation “
For example, Second paragraph page 5 “A force transducer senses the force in the feedback system to produce an electrical out put signal. This signal is used to control a power actuator, which is arranged to drive the powered joint. The whole system is arranged such that the powered joint is urged to move in a direction that will reduce the residual force in the feedback system. Thus the powered joint moves in the direction requested by the operator by 
applying a net force.” And Second paragraph page 14 “The encoder (4) transmits the force signal to an electronic control unit (ECU), as shown in Figure 5, which could be a standard, industrial control unit such as a Hydraforce Cortek 2415 if hydraulics are being used, or a custom electronic control unit, provided that the control unit is properly matched to the powered actuators being used. The encoder signal is interpreted by the ECU and commands the powered actuator (8) to move in the direction indicated by the applied force from the pilot. As the moving powered joint element (7) moves under the influence of the powered actuator (8), it causes the powered joint feedback element (5) to move as well. Furthermore,  “Fig. 7 is a flow chart showing movement between key components of the system”. Fig. 7 describes  pilot/operator using the exoskeletal machines including the steps if pilot stops? And so on. 
But the applicant does not have any software or algorithm (necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. See MPEP 2161.01. “Computer Programming and 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, First Paragraph” “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm………..….. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made”
Therefore, the limitation “controlling power to a powered actuator based on the measured force ……….” does not have the appropriate support in the original disclosure to satisfy the written description requirement. This rejection can be overcome by amending the claims to encompass a scope commensurate with the disclosure.
The claims 2 – 12 and 14-16 are dependent upon the independent claims 1 and 13 respectively are also rejected under 112 first paragraph by the fact that they are dependent upon the rejected claims 1 and 13.


8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



9.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 

11.	With regards to claim 1 recites “a powered joint to be controlled” it is unclear how the powered joint is controlled and particularly how *and by what* is the joint controlled. Hence this limitation renders to be indefinite. 

12.	with regards to claim 1, line 11 recites the limitation of “a force”. It unclear for instance in claim 1 if applicant intends to introduce a new force which is different than the one already claimed in claim 1, line 9 “a force”, hence this limitation renders the claim to be indefinite.

13.	with regards to claim 1, recites “a force transducer for measuring a force on the control joint or within the feedback system” unclear if the sensor measure the force on control joint or measure the force acting on the feedback. Hence this limitation renders the claim to be indefinite.

14.	With regards to claim 9, recites “the first feedback actuator is arranged to move counter to the control joint input, in response to receiving the feedback signal.” Unclear what applicant meant by “to move counter to the control joint input”. Hence this limitation renders the claim to be indefinite.

15.	With regards to claim 1, recites “a powered actuator connected to the powered joint; and a controller arranged to receive the output signal from the force transducer and to provide power to the powered actuator.” Unclear how to power the power joint based on the force signal using the controller and powered actuator. The metes and bounds of the claims are unclear in their entireties, and the metes and bounds of the claim elements and limitations cannot be ascertained from the teaching of the specification (which is in large measure unclear) with any reasonable level of effort and/or with any reasonable certainty.

16.	With regard to claim 1, recites “such that a force on the powered joint acts via the feedback actuators upon the control joint and vice versa” is not clear what the applicant meant by “vice versa” is it the force on the control joint acts on the powered joint ?????. Hence limitation renders the claim to be indefinite. 

17.	with regards to claim 3 , recites “the feedback fluid actuators” there is a lack on antecedent basis.

18.	with regards to claim 6,  recites the limitation of “a signal derived from the force transducer”. It unclear for instance in claim 6 if applicant intends to introduce a new force signal which is different than the one already claimed in claim 1 “a force” or “force feedback signal”, hence this limitation renders the claim to be indefinite.

19. with regards to claim 11 recites “plurality of servomechanisms according to claim 1” there is a lack of antecedent basis. 

20. with regards to claim 12 recites “frame has a plurality of movable members, each corresponding to one of the input joints of the servomechanism.” Unclear and confusing, hence this limitation renders the claim to be indefinite. 

21.	With regards to claim 13, the claim recites a method claim where the second step “b) a sensor measuring a feedback force in a feedback system comprising: a pair of feedback actuators, a first of the feedback actuators acting on the control joint and a second of the feedback actuators acting on a powered joint, the actuators operatively coupled to send and receive the feedback force from each other, such that a force on the powered joint acts via the feedback actuators upon the input joint and vice versa;”
The second limitation includes the feedback system, it is very confusing. Hence this limitation renders the claim to be indefinite. 

22.	With regards to claim 15 recites “the method of claim13, further comprising countering the input force with a bias.” 
“member and measuring displacement of the bias member to measure the input force and/or force feedback signal. “ it unclear, is the second part of the claim 15 or not. Hence claim is indefinite. 
MPEP 608.01(m), "Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i)."

23.	With regards to claim 16, recites “the feedback actuators are fluid actuators in fluid communication with a pair of pressure sensors” unclear, hence this limitation renders the claim to be indefinite. 

The claims 2 – 12 and 14-16 are dependent upon the independent claims 1 and 13 respectively are also rejected under 112  second paragraph by the fact that they are dependent upon the rejected claims 1 and 13.

Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667